


Exhibit 10.28

 

Confidential Separation Agreement

And

General Release

 

This Confidential Separation Agreement and General Release (“Agreement”) is
entered into on December 31, 2005 (the “Effective Date”), between GMH
Communities Trust, a Maryland trust (the “Company”), and Joseph M. Coyle. The
purpose of this Agreement is to set out the terms and conditions surrounding
your termination of employment from the Company stemming from your resignation.

 

1)                        This is to confirm that, as a result of your
resignation, your employment as an officer of the Company will cease effective
on the Effective Date. In that regard, you agree that, promptly upon the request
of the Company, you will resign your position as an officer of the Company and
of any Affiliate of the Company.

 

2)                        In consideration for your execution, and
non-rescission, of this Agreement and your full performance of all of your
obligations under this Agreement, the Company has agreed to provide you with
benefits in accordance with this Agreement. Except as otherwise specifically set
forth in this Agreement, you agree and acknowledge that no other amounts or
benefits are payable to you by the Company.

 

3)                        Except as specifically required under the relevant
Company benefit plans, or as specifically set forth in this Agreement, the
Company shall have no other financial obligations to you under any compensation
or benefit plan, program or policy and your participation in the Company
compensation and benefit plans, programs and policies shall cease as of the
Effective Date. The parties agree that as to your incentive award for the 2005
year of the Company, the provisions of Section 4 of the Employment Agreement
shall continue to apply notwithstanding your resignation, and your resignation
shall not be deemed to preclude payment of an incentive award for the 2005 year
of the Company.

 

However, notwithstanding those provisions, by virtue of your execution of this
Agreement, you are agreeing that you are entitled to the following (and only the
following) health care benefits: (a) during the period through the Effective
Date, you will continue under the Company’s health plans applicable to active
employees; and (b) during the period January 1, 2006 through May 31, 2007 or the
end of your COBRA continuation period (the “Continuation Period”), you will be
provided coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) with COBRA premiums to be paid by the Company provided that
the aggregate

 

1

--------------------------------------------------------------------------------


 

COBRA continuation period shall run concurrently with the Continuation Period.
The Company shall retain the right to modify its health care plans consistent
with COBRA, provided, however, that the coverage made available to you shall be
substantially equivalent to your coverage as of the Effective Date.

 

4)                        In exchange for the consideration described above and
other good and valuable consideration, you agree to release and forever
discharge the Company, its direct and indirect parent companies, its
subsidiaries and affiliates and their respective former and present officers,
directors, trustees, administrators, shareholders, employees, agents, attorneys,
associate and employee benefit plans, and their respective successors and
assigns, from all claims, demands or causes of action arising out of facts or
occurrences prior to the date of this Agreement, whether known or unknown to
you. You agree that this release of claims is intended to be broadly construed
so as to resolve any pending and potential disputes between you and the Company
which you have up to the date of this Release, whether or not such disputes are
known or unknown to you, including, but not limited to, claims based on express
or implied contract; any action arising in tort, including, but not limited to,
libel, slander, defamation, intentional infliction of emotional distress, or
negligence; any or all claims for wrongful discharge; and any and all claims
based on the Age Discrimination in Employment Act (42 U.S.C. § 621), Title VII
of the Civil Rights Act of 1964 as amended (42 U.S.C. § 2001e), the Equal Pay
Act of 1963 (29 U.S.C. § 206(d)), the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Worker Adjustment and Retraining Notification Act (29 U.S.C.
§ 1651) the Employee Retirement Income Security Act (29 U.S.C. § 1001), the
Family and Medical Leave Act (29 U.S.C. § 2601), the Americans With Disabilities
Act (42 U.S.C. § 12,101), the Occupational Safety and Health Act (29 U.S.C. §
651), or any other federal, state or local statute prohibiting discrimination on
the basis of age, race, creed, color, religion, national origin, sex,
disability, marital status or any other protected classification which you have,
or at any time had, such claims or damages.

 

5)                        In further consideration for benefits described
herein, you agree strictly to maintain the confidentiality of this Agreement and
not to disclose its existence or its terms, including, but not limited to, the
consideration provided in the Agreement, to anyone other than your spouse,
attorney and any tax advisors, or except as may be required by law or judicial
order, in which case you will timely provide the Company with sufficient
information for the Company to make a decision on whether you are required to
comply with the disclosure request, and will not voluntarily disclose the terms
of this Agreement, until the Company responds to you concerning the request for
disclosure. You also agree not to divulge any confidential or trade secret
information obtained in the course of your employment with the Company.

 

2

--------------------------------------------------------------------------------


 

In addition, you agree that you are subject to, and will continue to be subject
to all other agreements and obligations applicable to you as a result of your
employment with the Company or any Affiliate, including, without limitation the
agreements and obligations required of you under Sections 10, 11, 12 and 15 of
the Employment Agreement, which Sections shall continue to be effective
notwithstanding the effective termination of the Employment Agreement by your
resignation.

 

6)                        Each party to this Agreement agrees that it will not
disparage or otherwise describe in an unflattering or negative light the other
party, with your obligations in this regard extending to the business of the
Company or any Affiliate, or any of its directors, officers or employees.

 

7)                        If you breach or challenge the enforceability of this
Agreement or of any other agreement with the Company or any Affiliate to which
you are a party, you acknowledge that the Company’s obligations to provide
benefits under this Agreement will cease immediately and that you will reimburse
the Company for any monetary consideration received by you associated with the
provision of such benefits under this Agreement, and agree to pay reasonable
attorneys’ fees and costs incurred by the Company in collection and enforcement
of this Agreement; provided that this paragraph shall have no application to you
with respect to a claim asserting that your separation was due to unlawful age
discrimination in violation of the Age Discrimination in Employment Act.
Notwithstanding the above, with respect to any alleged breach of this Agreement
on your part which breach is reasonably subject to cure, the Company shall
provide you with written notice of its assertion of a breach and shall permit
you fifteen (15) days in which to cure such alleged breach. In the event that
you resort to an arbitration proceeding to enforce your rights under this
Agreement, and in the event that you substantially prevail in such proceeding,
then the Company shall pay your reasonable attorneys’ fees and costs incurred in
such proceeding.

 

8)                        This Agreement shall not be construed as an admission
by the Company of any wrongdoing or any violation of federal, state or local
law, and the Company specifically disclaims any wrongdoing against it, or
liability to you or any other person.

 

9)                        Excluding only requests for equitable relief by the
Company, in the event that there is any claim or dispute arising out of or
relating to this Agreement or the breach hereof, and the parties hereto shall
not have resolved such claim or dispute within 60 days after written notice from
one party to the other setting forth the nature of such claim or dispute, then
such claim or dispute shall be settled exclusively by binding arbitration in
Montgomery County, Pennsylvania, in accordance with the Employment Dispute

 

3

--------------------------------------------------------------------------------


 

Resolution Rules of the American Arbitration Association (“Rules”), by an
arbitrator mutually agreed upon by the parties hereto or, in the absence of such
agreement, by an arbitrator selected according to such Rules. Notwithstanding
the foregoing, if either the Company or the Executive shall request, such
arbitration shall be conducted by a panel of three (3) arbitrators, one selected
by the Company, one selected by the Executive and the third selected by
agreement of the first two arbitrators, or, in the absence of such agreement, in
accordance with such Rules. Judgment upon the award rendered by such
arbitrator(s) shall be entered in any Court having jurisdiction thereof upon the
application of either party. The parties agree to use their reasonable best
efforts to have such arbitration completed as soon as is reasonably practicable.
Notwithstanding anything herein to the contrary, except as provided in paragraph
7) above, each party shall bear its own costs and expenses incurred in
connection with the arbitration.

 

10)                  You acknowledge and agree as follows:

 

a)                       The benefits provided to you under this Agreement
exceed the nature and scope of that to which you would otherwise have been
entitled to receive from the Company, and constitute adequate consideration for
your promises herein;

 

b)                      You acknowledge that, before signing this Release, you
were given a period of at least twenty-one (21) calendar days to consider this
Release from December 31, 2005;

 

c)                       You waive any right you might have to additional time
beyond this twenty-one (21) day period within which to consider this Release;

 

d)                      You represent and warrant that as of the date hereof
that (a) you are a domiciliary of the Commonwealth of Pennsylvania with your
principal residence at 1 Cobblestone Court, Glen Mills, PA 19342; (b) you will
immediately notify the Company in the event of any change to this information;
and (c) in the absence of such notice, the Company is entitled to rely upon this
information for purposes of tax and related issues.

 

4

--------------------------------------------------------------------------------


 

e)                       You have read and understand this Agreement in its
entirety, including the waiver of rights under the Age Discrimination in
Employment Act;

 

f)                         You have been advised by the Company to consult with
any attorney before signing this Agreement and this paragraph constitutes such
advice in writing;

 

g)                      For a period of seven (7) days following your execution
of this Agreement, you may revoke this Agreement by notifying Joseph M.
Macchione, Executive Vice President and General Counsel of the Company, and it
shall not become effective or enforceable until the 7-day revocation period has
expired; and

 

h)                      You enter into this Agreement knowingly and voluntarily,
without duress or reservation of any kind, and after having given the matter
full and careful consideration.

 

11)                  Nothing in this Agreement shall be construed to prohibit
you from exercising any nonwaivable right to file any charge or complaint with
EEOC or participating in any investigation or proceeding conducted by the EEOC,
nor shall any provision of this Agreement adversely affect your right to engage
in such protected conduct. Notwithstanding the foregoing, the parties intend
that the Company shall have the right, to the full extent permitted by law, to
enforce this Agreement and to pursue any and all legal or equitable remedies
against you in the event you violate this Agreement.

 

12)                  This Agreement contains the entire Agreement between you
and the Company concerning your separation from employment.

 

13)                  It is not necessary for this Agreement to be signed by the
Company for it to become binding on both you and the Company.

 

14)                  In the event any portion of this Agreement is deemed to be
invalid or unenforceable, that portion will be deemed to be omitted and the
remainder of this Agreement will remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

15)                  This Agreement shall be construed and enforced under the
laws of the Commonwealth of Pennsylvania to the extent that federal law does not
apply.

 

 

Dated:  December 31, 2005

 

 

/s/ Joseph M. Coyle

 

Joseph M. Coyle

 

GMH COMMUNITIES TRUST

 

 

By:

/s/ Joseph M. Macchione

 

 

 

 

Its:

EVP and General Counsel

 

6

--------------------------------------------------------------------------------
